Citation Nr: 0913734	
Decision Date: 04/13/09    Archive Date: 04/21/09

DOCKET NO.  01-09 647A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an effective date prior to June 11, 2003, for 
an award of a total disability rating based upon individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The Veteran served on active duty from July 1966 to July 
1969, from April 1971 to June 1974, and from April 1980 to 
March 1994.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina.  

An August 2008 Board decision remanded the Veteran's current 
claim to the RO for issuance of a statement of the case.  
Such was issued by the RO in December 2008.  A statement 
issued by the Veteran's representative in December 2008 is 
considered a timely substantive appeal.  Accordingly, the 
Veteran's effective date claim is currently in appellate 
status before the Board.

The issue of entitlement to an effective date prior to 
December 13, 2002, for an award of a TDIU is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The Veteran was unemployable as of December 13, 2002 due to 
service-connected disabilities and an informal claim for TDIU 
was received prior to that date.


CONCLUSION OF LAW

The criteria for an effective date of December 13, 2002 for 
the award of TDIU have been met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. §§ 3.155, 3.157, 3.400, 4.16 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

In light of the favorable determination contained herein, 
further development with regard to VA's duties to notify and 
assist would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540 (1991).

II.  Legal Criteria

Unless otherwise specified, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase is to be fixed in accordance with the facts found, 
but will not be earlier than the date of receipt of the 
claimant's application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.

However, 38 U.S.C.A. § 5110(b)(2) provides that, in cases 
involving a claim for an increased evaluation, the effective 
date will be the earliest date as of which it was factually 
ascertainable that an increase in disability occurred if the 
claim is received within one year from such date.  See also 
38 C.F.R. § 3.400(o)(2) (providing that, if the claim is not 
received within one year from such date, the effective date 
is the date of receipt claim); Harper v. Brown, 10 Vet. App. 
125, 126-127 (1997) (holding that 38 C.F.R. § 3.400(o)(2) is 
applicable only where the increase in disability precedes the 
filing of the claim and the claim is received within one year 
of the increase).  

As such, determining whether an effective date assigned for 
an increased evaluation is proper under the law requires: (1) 
a determination of the date of the receipt of the claim for 
the increased evaluation, and (2) a review of all the 
evidence of record to determine when an increase in 
disability was "ascertainable."  Hazan v. Gober, 10 Vet. 
App. 511, 521 (1992).

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by VA.  38 C.F.R. § 
3.1(r) (2008).  "Claim" is defined broadly to include a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p) (2008); see 
also Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any 
communication indicating an intent to apply for a benefit 
under the laws administered by VA could be considered an 
informal claim provided it identified, but not necessarily 
with specificity, the benefit sought.  38 C.F.R. § 3.155(a).  

The question of determining the effective date of a claim for 
TDIU was further addressed in Roberson v. Principi, 251 F.3d 
1378, 1384 (Fed. Cir. 2001).  In this case, and as further 
analyzed by the General Counsel in VAOPGCPREC 12-2001 (July 
6, 2001), the Federal Circuit determined that once a veteran 
submits evidence of a medical disability, makes a claim for 
the highest rating possible, and submits evidence of 
unemployability, the requirement in 38 C.F.R. § 3.155(a) that 
an informal claim "identify the benefit sought" has been 
satisfied.  Then, VA must consider the claim of entitlement 
to TDIU.  

If a formal claim for compensation has previously been 
allowed, or a formal claim for compensation disallowed for 
the reason that the service-connected disability is not 
compensable in degree, a report of examination or 
hospitalization can be accepted as an informal claim for 
benefits.  Acceptance of a report of examination or treatment 
as a claim for increase is subject to the payment of 
retroactive benefits from the date of a report or for a 
period of one year prior to the date of receipt of the 
report.  38 C.F.R. § 3.157.  

As to reports prepared by VA or the uniformed services, the 
date of receipt of such a claim is deemed to be the date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital.  38 C.F.R. § 3.157(b)(1).  
For reports prepared by a non-VA hospital where the veteran 
was maintained at VA expense, the date of admission to the 
hospital is accepted as the date of receipt of claim if VA 
maintenance was authorized prior to admission.  For all other 
reports, including reports from private physicians, laymen, 
and state and other institutions, the date of receipt of the 
reports is accepted as the date of receipt of an informal 
claim.  38 C.F.R. § 3.157(b).

III.  History and Analysis

On his May 2008 notice of disagreement, the Veteran asserted 
that the effective date for the grant of TDIU should have 
been at least as far back as 2000, since he was receiving 
Social Security Administration (SSA) disability at that time.  
The Veteran also pointed out that VA regulations are such 
that he can be awarded TDIU based on the date he became 
unable to be gainfully employed, regardless of whether or not 
he met the schedular criteria.  

In this case, the RO, in the appealed July 2007 rating 
decision, granted entitlement to TDIU and assigned an 
effective date of June 11, 2003.  The two questions for the 
Board thus are (1) whether a "claim," defined under 
38 C.F.R. § 3.1(p), was received prior to that date; and (2) 
whether entitlement arose prior to that date.

The Veteran underwent a VA examination on December 21, 1999.  
At the examination the Veteran asserted that he was unable to 
work due to his service-connected lumbar spine disability.  
The Board interprets this statement to be an informal claim 
for TDIU.  See Roberson, supra.  Accordingly, the Veteran's 
claim for TDIU is considered to have been received on 
December 21, 1999.     

An October 2008 rating decision granted the Veteran an 
increased rating of 40 percent for his degenerative disc 
disease of the lumbar spine effective from November 1, 1999.  
This rating decision shows that beginning December 13, 2002, 
the date that the Veteran was granted service connection and 
a 20 percent rating for diabetes mellitus, the Veteran met 
the schedular criteria for TDIU.  Beginning on December 13, 
2002, the Veteran had one disability rating at 40 percent, 
plus additional service-connected disabilities to bring the 
combined rating to 70 percent.  See 38 C.F.R. § 4.16(a).

An October 2000 SSA decision found that the Veteran had been 
unemployable since March 1999.  The decision noted that the 
Veteran had a high school education and an unskilled work 
background.  The record indicates that after retiring from 
the military the Veteran worked as a security guard until 
April 1999.  While the October 2000 SSA decision noted 
nonservice-connected disabilities, it found the Veteran to be 
unemployable primarily due to his service-connected lumbar 
spine and knee disabilities.  While it is somewhat unclear, 
the December 21, 1999 VA examination report could be 
interpreted as stating that the Veteran was unemployable due 
to his service-connected back disability.

Considering all doubt in favor of the Veteran, the Board 
finds that as of December 13, 2002, the Veteran met the 
schedular criteria for TDIU and was unemployable due to his 
service-connected disabilities.  See Gilbert v. Derwinski, 1 
Vet. App. at 55; 38 U.S.C.A. § 5107(b).  Since entitlement 
arose later than date of claim, the Veteran is entitled to an 
earlier effective date of the date entitlement arose, 
December 13, 2002.  Accordingly, an effective date of 
December 13, 2002 for the grant of TDIU is warranted.


ORDER

Entitlement to an effective date of December 13, 2002, for an 
award of TDIU is granted subject to the law and regulation 
regarding the award of monetary benefits


REMAND

On his May 2008 notice of disagreement the Veteran asserted 
that he has been unemployable due to his service-connected 
disabilities since at least 2000.  The Veteran asserted that 
he was entitled to a TDIU prior to the date he met the 
schedular criteria.  As such, the Veteran has requested that 
he be given an earlier effective date for TDIU on an extra-
schedular basis.  

As can be seen by the October 2008 rating decision, the 
Veteran did not meet the schedular criteria for a TDIU rating 
prior to December 13, 2002.  See 38 C.F.R. § 4.16(a).  
However, it is the established policy of VA that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating 
boards are required to submit to the Director, Compensation 
and Pension Service, for extraschedular consideration all 
cases of veterans who are unemployable by reason of service-
connected disabilities, but who fail to meet the percentage 
standards set forth in 38 C.F.R. § 4.16(a).  Id.  An 
assessment for extra-schedular referral requires 
consideration of the veteran's service-connected disability, 
employment history, educational and vocational attainment and 
all other factors having a bearing on the issue.  Id.  The 
veteran's age and effects of nonservice-connected disability, 
however, are not factors for consideration.  38 C.F.R. 
§§ 3.341(a), 4.19 (2008).

The Board does not have jurisdiction to authorize an extra-
schedular rating in the first instance.  Floyd v. Brown, 9 
Vet. App. 88 (1996).  It may, however, determine that a 
particular case warrants referral to the Director of 
Compensation and Pension for extraschedular consideration 
under 38 C.F.R. § 3.321(b) (2008) and 38 C.F.R. § 4.16(b).  
As noted in the decision above, there is medical evidence 
indicating that the Veteran was unemployable due to service-
connected disability prior to December 13, 2002.  
Accordingly, the Board must find that the Veteran has 
satisfied the requirements for extra-schedular referral under 
38 C.F.R. § 4.16(b). 

Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran's claim for 
entitlement to an effective date prior to 
December 13, 2002, for the grant of TDIU 
to the Director of the Compensation and 
Pension Service for extraschedular 
consideration under 38 C.F.R. § 3.321(b) 
and 38 C.F.R. § 4.16(b).

2.  If the benefit sought on appeal is not 
granted to the Veteran's satisfaction, the 
RO should issue a supplemental statement 
of the case which includes a recitation of 
all applicable laws and regulations, 
including 38 C.F.R. §§ 3.321(b), 4.16.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


